DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
Claims 1, 11 and 14-17 are objected to because of the following informalities:  
Claims 1 and 11 are objected to because of lacking a preamble:
A claim has three (3) main parts: A preamble or introduction; A transitional phrase: (e.g., comprising; consisting, …) and A body reciting a general description of all of the elements or steps of the claimed combination which are conventional or known. In order to give each of the claims a breath or an introduction, it is suggested to amend “Apparatus, comprising:” in claim 1 to recite --An apparatus for cryogenic treatment of a tissue of a living subject, the apparatus comprising:--and “A method, comprising:” in claim 11 to recite --A method of operating a cryogenic pumping system comprising:--. 
“contact tissue of a living subject” in line 3 of claim 1 should be amended to recite contact the tissue of the living subject-- (in light of the amendments made to add a preamble above).
“and comprising” in each of claims 14-17 should be amended to recite --further comprising-- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 4 and 14 recites the limitation “while the temperature reduces, the processor sets the rate of pumping to a preset high rate irrespective of the rate of flow of the returning cryogenic gas”.  It is notes that claim 4 depends on claim 1 and claim 14 depends on claim 11, which each of claims 1 and 11 recite the limitation “a processor configured to control a rate of pumping of the pump motor in response to a temperature measured by the temperature sensor and the rate of flow of the returning cryogenic gas” stating that both temperature and the rate of flow of the returning cryogenic gas contribute to the processor controlling a rate of pumping and not either/or. Therefore, claims 4 and 14 seems to be broadening the scope of the invention by ignoring the rate of flow of the returning cryogenic gas by stating “irrespective of the rate of flow of the returning cryogenic gas”. It is therefore, unclear if both the temperature and the rate of flow of the returning cryogenic gas are required to control the rate of the pumping of the pump motor or only one is required. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berzak (US Pub. No. 2011/0306958); hereinafter Berzak in view of Berzak (US Pub. No. 2014/0194863) hereinafter Berzak’863 and further in view of Askew (US Pub. No. 2009/0192505).
Regarding Claim 1, Berzak teaches Apparatus, comprising:
a probe 117/217/317, containing a lumen and having a distal end configured to contact tissue of a living subject (Figs. 1-3);
a pump 134/234/334, comprising a pump motor, coupled ta deliver a cryogenic fluid through the lumen to the distal end of the probe and to receive the cryogenic fluid returning from the probe ([0026]-[0027] and [0030]-[0036]);
a flow meter 182/282/382, coupled to measure a rate of flow of the returning cryogenic gas ([0009]-[0011] and [0026]-[0036]); and
a processor configured to control a rate of pumping of the pump motor in response to a temperature measured by the temperature sensor and the rate of flow of the returning cryogenic gas ([0008]-[0011], [0030] and claims 18, 19 and 23); 
However , Berzak does not teach a separator, coupled to separate the returning cryogenic fluid into a returning cryogenic Liquid and a returning cryogenic gas. 
In the same field of invention, Berzak’863 teaches the use of “centrifugal force to separate an exhaust flow of cryogen into two phases by spinning a flow of cryogen. To do so, the exhaust flow is directed away from the expansion chamber in a spiraling manner between the core and the inner surface of the shaft. This spiraling urges the heavier liquid phase of the exhaust cryogen against the inner surface of the shaft, which encourages enhanced cooling in the cooling zone since the liquid phase has a higher heat capacity (i.e. thermal capacity) than the gaseous phase” as disclosed in [0037], since Berzak teaches “The exhausted cryogen then passes through the two-way valve 120 and is optionally heated by the heater 122 to ensure that the return line temperature is above the boiling temperature of the cryogen, such that the exhausted cryogen is maintained in a gaseous state” in [0030] and is concerned about keeping the exhaust cryogenic in a gas state, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current claimed invention to use a separator as disclosed by Berzak’863 in order to separate the exhaust liquid from the gas and recycle the gas back to the gas source 102/202/302 in a pressurized manner to be used again as Berzak teaches in [0023]-[0038].
Furthermore, Berzak does not teach a temperature sensor located at the distal end and controlling the rate of pumping fluid to the probe based on a temperature measured by the temperature sensor.
In the same field of invention, Askew teaches the use of a temperature sensor in the tip of the device to measure the temperature at the tip for feedback control ([0141]).
Since Berzak teaches maintaining the temperature of the gas in [0010]-[0012], it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current claimed invention to add a temperature sensor to the tip of Berzak as Askew teaches that the “temperature of the isotherm can be maintained at any desired value by increasing (to reduce temperature) or decreasing (to increase temperature) the rate at which cryogen is delivered through the catheter and exits the distal end of the catheter” by monitoring the temperature with a sensor in the device in order to provide feedback control of the system as well as control the rate of pumping of the pump motor in response to the temperature measured by the temperature sensor in addition to the rate of flow of the returning cryogenic gas for a more effective control of the system.
Regarding Claim 4, Berzak in view of Berzak’863 and Askew teaches wherein, while the temperature reduces, the processor sets the rate of pumping to a preset high rate irrespective of the rate of flow of the returning cryogenic gas (see [0141] of Askew).
Regarding Claim 5, Berzak in view of Berzak’863 and Askew teaches wherein, when the temperature has reduced to a predetermined steady-state value, the processor sets the rate of pumping to a preset high rate until the rate of flow of the returning cryogenic gas reduces from a measured peak high value rate of flow to a predetermined lower rate of flow (“The temperature of the isotherm can be maintained at any desired value by increasing (to reduce temperature) or decreasing (to increase temperature) the rate at which cryogen is delivered through the catheter and exits the distal end of the catheter. The catheter and/or the guiding device may be equipped with a temperature sensor in order to monitor the temperature of an isotherm. Optionally, the data from the temperature sensor can be displayed on the control panel. In some embodiments, the data from the temperature sensor is used to control a valve (for example, a solenoid valve as discussed above) that controls the rate of flow of cryogen through the catheter. In such embodiments, the desired temperature of the isotherm may be programmed into the controller and the valve controlled by a feedback loop in order to maintain the desired temperature”, see [0141] of Askew).
Regarding Claim 6, Berzak in view of Berzak’863 and Askew teaches wherein, when the rate of flow of the returning cryogenic gas comprises the predetermined lower rate of flow, the processor reduces the rate of pumping to a preset rate lower than the preset high rate ([0141] of Askew).
Regarding Claim 7, Berzak in view of Berzak’863 and Askew teaches wherein, when the rate of pumping has been reduced to the lower preset rate, the processor increases the rate of pumping when at least one of the temperature and the rate of flow changes ([0141] of Askew).
Regarding Claim 8, Berzak in view of Berzak’863 and Askew teaches wherein the predetermined lower rate of flow is a preset percentage, less than 100%, of the measured peak high value rate of flow (naturally a predetermined lower rate would be less than 100% of the measured peak high value rate of flow).
Regarding Claim 9, although neither of Berzak in view of Berzak’863 and Askew teaches wherein the preset percentage is 50%, since Askew teaches “the desired temperature of the isotherm may be programmed into the controller and the valve controlled by a feedback loop in order to maintain the desired temperature”, see [0141] of Askew, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to program the preset percentage to 50%, in order to allow feedback control of the rate of flow based on the desired 50%.
Regarding Claim 10, Berzak in view of Berzak’863 and Askew teaches wherein when the temperature comprises a first steady-state temperature measured by the temperature sensor the processor sets the rate of pumping at a first rate, and when the temperature comprises a second steady-state temperature less than the first steady-state temperature the processor sets the rate of pumping at a second rate greater than the first rate (for example, a solenoid valve as discussed above) that controls the rate of flow of cryogen through the catheter. In such embodiments, the desired temperature of the isotherm may be programmed into the controller and the valve controlled by a feedback loop in order to maintain the desired temperature”, see [0141] of Askew). 
Regarding Claim 11, Berzak teaches A method, comprising:
providing a probe  117/217/317containing a lumen and having a distal end, that is configured to contact tissue of a Living subject (Figs. 1-3);
coupling a pump 134/234/334, comprising a pump motor, to deliver a cryogenic fluid through the lumen to the distal end of the probe and to receive the cryogenic fluid returning from the probe ([0026]-[0027] and [0030]-[0036]);
controlling a rate of pumping of the pump motor in response to the rate of flow of the returning cryogenic gas ([0008]-[0011], [0026]-[0036] and claims 18, 19 and 23);
However , Berzak does not teach a separator, coupled to separate the returning cryogenic fluid into a returning cryogenic Liquid and a returning cryogenic gas. 
In the same field of invention, Berzak’863 teaches the use of “centrifugal force to separate an exhaust flow of cryogen into two phases by spinning a flow of cryogen. To do so, the exhaust flow is directed away from the expansion chamber in a spiraling manner between the core and the inner surface of the shaft. This spiraling urges the heavier liquid phase of the exhaust cryogen against the inner surface of the shaft, which encourages enhanced cooling in the cooling zone since the liquid phase has a higher heat capacity (i.e. thermal capacity) than the gaseous phase” as disclosed in [0037], since Berzak teaches “The exhausted cryogen then passes through the two-way valve 120 and is optionally heated by the heater 122 to ensure that the return line temperature is above the boiling temperature of the cryogen, such that the exhausted cryogen is maintained in a gaseous state” in [0030] and is concerned about keeping the exhaust cryogenic in a gas state, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current claimed invention to use a separator as disclosed by Berzak’863 in order to separate the exhaust liquid from the gas and recycle the gas back to the gas source 102/202/302 in a pressurized manner to be used again as Berzak teaches in [0023]-[0038].
Furthermore, Berzak does not teach a temperature sensor located at the distal end and controlling the rate of pumping fluid to the probe based on a temperature measured by the temperature sensor.
In the same field of invention, Askew teaches the use of a temperature sensor in the tip of the device to measure the temperature at the tip for feedback control ([0141]).
Since Berzak teaches maintaining the temperature of the gas in [0010]-[0012], it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current claimed invention to add a temperature sensor to the tip of Berzak as Askew teaches that the “temperature of the isotherm can be maintained at any desired value by increasing (to reduce temperature) or decreasing (to increase temperature) the rate at which cryogen is delivered through the catheter and exits the distal end of the catheter” by monitoring the temperature with a sensor in the device in order to provide feedback control of the system as well as control the rate of pumping of the pump motor in response to the temperature measured by the temperature sensor in addition to the rate of flow of the returning cryogenic gas for a more effective control of the system.
Regarding Claim 14, Berzak in view of Berzak’863 and Askew teaches and comprising, while the temperature reduces, setting the rate of pumping to a preset high rate irrespective of the rate of flow of the returning cryogenic gas (see [0141] of Askew).
Regarding Claim 15, Berzak in view of Berzak’863 and Askew teaches and comprising, when the temperature has reduced to a predetermined steady-state value, setting the rate of pumping to a preset high rate until the rate of flow of the returning cryogenic gas reduces from a measured peak high value rate of flow to a predetermined lower rate of flow (“The temperature of the isotherm can be maintained at any desired value by increasing (to reduce temperature) or decreasing (to increase temperature) the rate at which cryogen is delivered through the catheter and exits the distal end of the catheter. The catheter and/or the guiding device may be equipped with a temperature sensor in order to monitor the temperature of an isotherm. Optionally, the data from the temperature sensor can be displayed on the control panel. In some embodiments, the data from the temperature sensor is used to control a valve (for example, a solenoid valve as discussed above) that controls the rate of flow of cryogen through the catheter. In such embodiments, the desired temperature of the isotherm may be programmed into the controller and the valve controlled by a feedback loop in order to maintain the desired temperature”, see [0141] of Askew).
Regarding Claim 16, Berzak in view of Berzak’863 and Askew teaches and comprising, when the rate of flow of the returning cryogenic gas comprises the predetermined lower rate of flow, reducing the rate of pumping to a preset rate lower than the preset high rate ([0141] of Askew).
Regarding Claim 17, Berzak in view of Berzak’863 and Askew teaches and comprising, when the rate of pumping has been reduced to the lower preset rate, increasing the rate of pumping when at least one of the temperature and the rate of flow changes ([0141] of Askew).
Regarding Claim 18, Berzak in view of Berzak’863 and Askew teaches wherein the predetermined lower rate of flow is a preset percentage, less than 100%, of the measured peak high value rate of flow (naturally a predetermined lower rate would be less than 100% of the measured peak high value rate of flow).
Regarding Claim 19, although neither of Berzak in view of Berzak’863 and Askew teaches wherein the preset percentage is 50%, since Askew teaches “the desired temperature of the isotherm may be programmed into the controller and the valve controlled by a feedback loop in order to maintain the desired temperature”, see [0141] of Askew, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to program the preset percentage to 50%, in order to allow feedback control of the rate of flow based on the desired 50%.
Regarding Claim 20, Berzak in view of Berzak’863 and Askew teaches wherein when the temperature comprises a first steady-state temperature measured by the temperature sensor the rate of pumping is set at a first rate, and when the temperature comprises a second steady-state temperature less than the first steady-state temperature the rate of pumping is set at a second rate greater than the first rate (for example, a solenoid valve as discussed above) that controls the rate of flow of cryogen through the catheter. In such embodiments, the desired temperature of the isotherm may be programmed into the controller and the valve controlled by a feedback loop in order to maintain the desired temperature”, see [0141] of Askew).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berzak in view of Berzak’863 and Askew as applied above and further in view of Baust (US Pub. No. 2005/0261671).
Regarding Claims 2-3, 12-13, Berzak in view of Berzak’863 and Askew teaches the use of a pump; however, is silent in what kind of pump it is and whether the pump comprises a piston pump and/or a bellows pump or not.
In the same field of invention, Baust teaches a pump 18 coupled to container 12 such that the piston 56, illustrated in the form of a bellows, submerged within the cryogen 14 pumps and delivers the cryogenic fluid to a surgical probe 24 (see Fig. 1 and [0018]). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current claimed invention to use any known pump for the known purpose to withdrawing cryogenic fluid and delivering it to a medical probe such as a piston pump and/or a bellows pump because these known pumps were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a piston pump and/or a bellows pump in the invention of Berzak since they are known equivalents to and within the level of ordinary skill.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794